significant index nos department of thetreasury internal_revenue_service washington d c o72 tax_exempt_and_government_entities_division feb tcp ra tad re dear’ drop state this letter is in response to your request for a ruling conceming the plan which was submitted by your authorized representative on date as amended on date conceming the drop under the plan specifically you asked us to ‘tule on the following issues the drop is not a separate defined contribution pian the limitation for defined benefit plans under sec_415 of the i emal revenue code code applies to the drop rather than the limitation for defined contribution plans under sec_415 of the code and the annuity equivalent of the drop single sum plus the normal annuity benefit under the plan will be tested for purposes of sec_415 the drop complies with the definitely determinable requirement of sec_401 of the code the mere fact that participant contributions that are already being picked-up under the plan pursuant to sec_414 of the code will co unchanged during participation in the drop will not resutt in said contributions being ineligible for pick-up credits to a participant's drop account are not distributions from the plan and are not subject_to current income taxes or to the additional early distributions under sec_72 of the code tax on single sum distributions from a participant's drop account will be eligible for rollover under sec_402 c of the code the system is an instrumentality of political subdivisions of the state and was established under chapter of the code of the state state code the plan is a governmental_plan within the meaning of sec_414 of the code and a defined_benefit_plan under sec_414 of the code the system provides pension benefits to its participants who are police officers and firefighters employed by participation political subdivisions of the state there are approximately active participants in the system participation in the plan is required as a condition_of_employment cities whose police officers and or firefighters are appointed under the civil service ow of the state are generally required to participate in the system the plan received a favorable determination_letter regarding its qualified status under sec_401 of the cade ina letter dated date sec_411 of the state code describes the various definition of terms used in the plan in determining retirement benefits sec_411 defines actuarial equivalent as a benefit of equal value when computed upon the basis of mortality tables adopted by the plan and interest computed at the rate established by the system's actuary sec_411 defines average final compensation as the average earnabl compensation of the member during the three years_of_service the member earned the member's highest salary as a police officer or firefighter or if the member has less than three years_of_service the average eamable compensation of the member's orks period_of_service sec_411 defines city as any city participating in the statewide fire and police retirement_system sec_411 defines earnable compensation as the annual compensation which a member receives for service rendered as a police officer or firefighter in the course of employment with a participating city however the term shall not include amounts received for overtime compensation meal or travel_expenses uniform allowances fringe_benefits severance_pay or any amount received upon termination or retirement in payment for accumulated sick leave or vacation contributions made by a member from the member’s eamable compensation to a plan of deferred_compensation shall be included in this term sec_411 defines firefighter’ as only the members of a fire department who have passed a regular mental and physical civil service examination for firefighters and who shall have been duly appointed to such a position we are accepting the taxpayer's representation that it is a governmental_plan within the meaning of sec_414 of the code we have neither analyzed this issue nor are we ruling on this issue ha ited sec_411 defines member as a member of the system as defined by sec_411 of the state code sec_411 defines membership service as service as a police officer of firefighter rendered for a city which is credited for service pursuant to sec_411 of the state code sec_411 defines nension as the annual payments for life derived oe appropriations provided by the participating cities and the state and from contributions of the members which are deposited in the system all pensions shall be paid in equal monthly installments sec_411 defines police officer’ as only members of a police departm nt who have passed a regular mental and physical civil service examination and who been duly appointed to such positions shall have sec_411 defines retirement allowance as the pension granted to a member upon retirement sec_411 of the state code states that all persons who become police officers or firefighters after the date the city is required to come under the retirement_system shall become members of the plan as a condition_of_employment sec_411 of the state code states that service of fewer than six months ofa year is not creditable as service service of six months or more of a year is equivalent to one year_of_service sec_411 of the state code describes benefits under the plan section states that any member in service may retire upon written application to the system setting forth a date of retirement not less than thirty days but not more than ninety days from the date of the application however the member must have attained age fifty-five and have served twenty-two years or more upon the selected date of retirement sec_411 a states that the service retirement allowance for a member who terminates service other than by death or disability prior to date shall consist of a pension which equals fifty percent of the member's average final compensation sec_411 b states that the service retirement allowance for a member who terminates service other than by death or disability on or after date but prior to date shall consist of a pension which equals fifty-four percent of the member's average final compensation sec_411 c states that commencing date for members who terminate service other than by death or disability on or after that date but prior to date the system shall increase the percentage multiplier of each member's average final es seh compensation by an additional two percent each july until reaching sixty percent of the member's average final compensation the applicable_percentage multiplier shall be the rate in effect on the date of the member's termination from service sec_411 d states that upon retirement from service on or after date a member shall receive a service retirement allowance which will consist of a perision which equals sixty-six percent of the member's average final compensation sec_411 e sets forth an additional benefit for members with more thar service years_of_service if a member has completed more than years of creditable the service retirement allowance shall consist of a pension which equals the amounts provided in sec_411 a b c or d plus an additional percentage set forth below for amember who terminates service other than by death or disability onor after date but before date and who does not withdraw the members contributions upon the member's retirement there shall be added three-tenths percent of the member's average final compensation foreach year_of_service over twenty-two years excluding years_of_service after the member's fifty-fifth birthday but not more than eight years_of_service foramember who terminates service other than by death or disability on or after date but before date and who does not withdraw the members contributions upon the member's retirement there shall be for added six-tenths percent of the member's average final compensation after each year_of_service over twenty-two years excluding years_of_service the member's fifty-fifth birthday but not more than eight years_of_service for amember who terminates service other than by death or disability on or after date but before date and who does not wandraw the members contributions upon the member's retirement there shall be added six-tenths percent of the member's average final compensation_for each year_of_service over twenty-two years but not more than eight years_of_service fora member who terminates service other than by death or disabity on or after date but before date and who does not withdraw the members contributions upon the member's retirement there shall be added one and one-half percent of the member's average final compensation_for each year_of_service over twenty-two years but not more than eight service years of for amember who terminates service other than by death or disability on or after date and who does not withdraw the members contributions upon the member's retirement there shall be added two percent of the member's average final compensation_for each year_of_service over twenty- two years but not more than eight years_of_service sec_411 provides for an annual readjustment similar to a cost-of-living _ increase to the pension sec_411 6a provides optional forms of benefit under the plan sec_411 6b of the state code provides for the rollover of a member's accrued_benefit to an eligible_retirement_plan the state legislature amended chapter of the state code in to add the drop 6c of as a distribution option under the system the drop is codified as sec_41 the state code the legislature conditioned implementation of the drop on the receipt of favorable ruling from the service sec_411 6c a defines applicable_percentage as the percentage not greater than one hundred percentage points equal to fifty-two percentage points plus two percentage points for each month for the period between the eligible member's plan eligibility month and the month the eligible member commences membership in the drop sec_411 6c b defines drop benefit as an amount credited to the participant's multiplied account each applicable_month equal to the member's applicable_percentage by the member's participant retirement amount sec_411 6c c defines eligible member’ as a member who has attained fifty-five ears of age with at least twenty-two years of membership service sec_411 6c d defines participant account’ as the administrative record maintained by the system reflecting the participant's accumulated drop benefit sec_411 6c e defines participant retirement amount as the amount equal to the monthly retirement allowance the eligible member would have received under gection of the state code if the member retired on the date the eligible member commenced participation in the drop based on eamings through the previous full quarter of earnable compensation earned by the member sec_411 6c g defines plan eligibility month as the first full calendar month in which the participant is an eligible member sec_411 6c a states that an eligible member may elect to participate in the drop a decision by an eligible member to participate in the drop is irrevocable upon commencing membership in the drop the member shall remain an active member in the system and shall have credited to a participant account on behalf of the member the drop benefit for each month the member participates in the dr p the amounts credited will be invested by the system in risk-free assets of a short-term nature and interest and earnings shall not be credited to the member's participant account but remain in the system the annual readjustment to pensions under sec_411 of the state code shall not apply to the participant's drop benefit or to amounts credited to the member’ participant account sec_411 6c b states that upon termination of an eligible member's participation in the drop the eligible member shall be deemed to be retired under the system as of that date for purposes of the system and shall begin receiving a retirement allowance equal to the member's participant retirement amount or such optional rotrement benefits based upon that amount pursuant to sec_411 6a of the state code in addition the eligible member shall receive the moneys credited to the member's participant account while participating in the drop the eligible member shall select whether to receive the amount in the member's participant account in the form of a single sum distribution or as a rollover to an eligible_retirement_plan as defined h sec_411 6b of the state code sec_411 6c c states that if an eligible member terminates participation in the drop prior to the date selected by the member upon commencing membership in the drop ad the termination is not due to the death or disability of the member then the system shall assess a twenty-five percent penalty on the amount credited to th member's participant account prior to distributing the amount to the member the penalty amount shall be transferred to and remain with the system the administrative rules implementing this section provided that an amount equal to seventy-five percent of the member's drop benefit shall accrue to the benefit of the member for each month of participation in the drop and that an amount equal to twenty-five percent of t member’s accumulated drop benefit shall accrue to the benefit of the member upon the occurrence of any of the following events termination of participation inthe drop on the selected plan termination_date termination of participation prior to the selected drop termination_date as the result of entitlement to a disability benefit under either sec_411 or sec_411 of the state code or death prior'to the selected drop termination_date le sec_411 6c provides that to participate in the drop the eligible member must make written application to the system the application shall include the following a the month the eligible member intends to commence participation in the drop b the eligible member's selection of a drop termination_date the drop termination_date shall be either three four or five years after the date the eligible member commences membership in the drop however for the two-year period beginning with the first of the month following the implementation date of the drop an eligible member between sixty-two and sixty-four years of age may also select a plan termination_date that is one or two years after the date the eligible member commences participation in the drop ths bobst sec_411 6c provides that the members’ contribution rate shall be increased as necessary if the drop has been determined by the system's actuary to increase the actuarial cost to the system sec_411 6c provides that the drop will not be implemented until the system has received a favorable ruling from the service sec_411 of the state code describes the financing of the plan sec_411 g provides for mandatory member contributions to the plan sec_411 f and h specify the percentages of these mandatory_contributions sec_411 i provides that beginning date for federal_income_tax purposes and beginning date for state_income_tax purposes member contributions to the plan required under sec_411 f or h which are picked up by the city shall be considered employer contributions for federal and state income’ tax purposes and each city shall pick up the member contributions to be made under sec_411 f or h by its employees each city shall pick up these contributions by reducing the salary of each of its covered employees by the amount which eac employee is required to contribute under sec_411 f or h and shail pay th amount picked up in lieu of the member contributions to the board_of trustees sec_411 i provides that member contributions picked up by each city under sec_411 shall be treated as employer contributions for federal and state_income_tax purposes only and for all other purposes shall be treated as employee contributions and deemed part of the employee's earnable compensation or salary sec_72 of the code provides that gross_income includes any amounts received as ‘an annuity under an annuity endowment or life_insurance_contract sec_72 of the code imposes a percent additional tax on early distributions from qualified_retirement_plans sec_401 of the code provides the requirements for a qualified_pension plan sec_401 of the code provides that a defined benefit pension_plan shall not be treated as providing definitely determinable benefits unless whenever the amount of any benefit is to be determined on the basis of actuarial assumptions such assumptions are specified in the plan in a way which precludes employer discretion sec_401 of the code provides that a_trust shall constitute a sec_401 qualified_trust only if the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies such eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may ted pis w prescribe such distribution shall be in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_402 of the code provides that any amount actually distributed to a distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 related to annuities sec_402 c of the code provides that the term eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit - of the employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made i for the life or life expectancy of the employee or the joint lives life expectancies of the employee and the employee's designated_beneficiary or joint or ii for a period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of an employee sec_414 of the code provides in part that the term governmental_plan means a plan established and maintained for its employees by a state or political_subdivision thereof esa an in that case the contributions so sec_414 of the code provides in general that amounts contributed to a plan qualified under sec_401 shall not be treated as having been made by the employer if they are designated as employee contributions sec_414 provides an exception to sec_414 in the case of any plan established by the government of a state or political_subdivision thereof where the contributions or eplyeas employing unit are picked up by the employing unit picked up shall be treated as employer contributions sec_414 of the code provides that the term defined_benefit_plan is any plan that is not a defined_contribution_plan sec_414 of the code provides that the term defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account sec_414 provides that a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account of a participant shall _ for purposes of sec_410 relating to minimum_participation_standards be treated as a defined contribution pian x cul for purposes of sec_72 relating to treatment of employee contributions as separate contract a a relating to minimum vesting standards relating to limitations on benefits and - contributions under qualified_plans and m relating to nondiscrimination tests for matching requirements and employee contributions be treated as consisting of a defined contribution the extent benefits are based on the separate_account of a participant and benefits as a defined_benefit_plan with respect to the remaining portion of under the plan and to for purposes of sec_4975 relating to tax on prohibited_transactions be treated as a defined_benefit_plan sec_415 of the code provides for certain limitations on contributions and b nefits which a under qualified_plans sec_415 of the code limits the annual_additions to participant may be entitled under a defined_contribution_plan during any limitation_year sec_415 of the code limits the annual_benefit to which a participant may be entitled under a defined benefit pension_plan during any limitation_year sectio the b provides that in general benefits with respect to a participant exce limitation if such annual_benefit is greater than the lesser_of a dollar_figure or b percent of the participant’s average compensation_for the participant's high years hi botelt sec_415 of the code provides that in general the term annual_benefit for purposes of sec_415 means a benefit payable annually as a straight life_annuity with no ancillary_benefits under a plan to which employees do not contribute and under which no rollover_contributions are made sec_415 of the code provides that if the benefit under the plan is payable in any form other than the form described in sec_415 or if the employees contribute to the plan or make rollover_contributions the determinations as to whether the limitation described in sec_415 has been satisfied shall be made in accordance with regulations prescribed by the secretary_of_the_treasury by adjusting such benefit so that it is equivalent to the benefit described in sec_41 b a sec_415 of the code provides that for purposes of paragraph the term annual_addition means the sum for any year of a employer contributions b the employee contributions and c forfeitures for the purposes of this paragraph employee contributions under subparagraph b are determined without regard rollover_contributions as defined in sec_402 sec_403 sec_403 sec_408 and sec_415 provides that in general contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an annual_addition within the meaning of paragraph to the participant's eccount such annual_addition is greater than the lesser_of a dollar_figure or b percent ofthe participant's_compensation to any e without regard to employee contributions to a simplified_employee_pension which are excludable from gross_income under sec_408 subparagraph b of paragraph shall not apply to any contribution for medical benefits within the meaning of sec_419a after separation_from_service which is treated as an annual_addition sec_1_401-1 of the regulations provides that a pension_plan within m meaning of code sec_401 is a plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to its employees over a period of years usually for life after retirement retirement benefits are generally measured by and based on such factors as years_of_service and compensation received by employees a plan designed to provide benefits for employees or their beneficiaries to be paid upon retirement or over a period of years pension after retirement will for the purposes of code sec_401 be considered a plan if the employer contributions under the plan can be determined actuarially on the basis of definitely determinable benefits sec_1 a -1 q a-1 of the regulations provides that for purposes of sec_401 of the code eligible_rollover_distribution has the meaning set forth in sec_402 of the code and sec_1_402_c_-2 of the regulations sec_1_402_c_-2 q a-3 a of the regulations provides that unless specifically excluded an eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_plan sec_1_402_c_-2 q a-3 b of the regulations provides that an eligible_rollover_distribution does not include the following any distribution that is one of a series of substantially equal periodic p 4yments eriods-- made not less frequently than annually over any one of the following i the life of the employee or the joint lives of the employee and the employee's designated_beneficiary ii the life expectancy of the employee or the joint life and last survivor expectancy of the employee and the employee's designated_beneficiary or iii a specified period of ten years or more any distribution to the extent the distribution is a required_minimum_distribution under sec_402 of the code or the portion of any distribution that is not includible in gross_income sec_1_402_c_-2 q a-4 of the regulations provides that an eligible rollove distribution does not include the following elective_deferrals as defined in sec_402 that pursuant to sec_1 b iv are returned as a result of the application of the sec_415 limitations together with the income allocable to these corrective distributions rhe et corrective distributions of excess_deferrals as described in sec_1_402_g_-1 together with the income allocable to these corrective distributions corrective distributions of excess_contributions under a qualified_cash_or_deferred_arrangement described in sec_1_401_k_-2 and excess_aggregate_contributions described in sec_1_401_m_-2 together with the income allocable to these distributions loans that are treated as deemed distributions pursuant to sec_72 dividends_paid on employer_securities as described in sec_404 the costs of life_insurance coverage p s costs similar items designated by the commissioner in revenue rulings notices and other guidance published in the internal_revenue_bulletin - sec_1_402_c_-2 q a-6 a of the regulations provides that a payment is treated as independent of the payments in a series of substantially equal payments and thus not part of the series if the payment is substantially larger or smaller than the other_payments in the series an independent payment is an eligible_rollover_distribution if it is not otherwise excepted from the definition of eligible_rollover_distribution this is the case regardless of whether the payment is made before with or after payments series for example if an employee elects a single payment of half of the account balance with the remainder of the account balance paid over the life expectancy of the distributee the single payment is treated as independent of the payments in the series and is an eligible_rollover_distribution unless otherwise excepted in the sec_1 a of the regulations provides that the annual_benefit to which a participant is entitled at any time under a defined_benefit_plan may not during the te limitation_year exceed the dollar and compensation limitations of sec_41 the code sec_1 c provides the rules conceming the adjustment of limitations of sec_415 of the code where the form of benefit is other than a straight fife annuity of the revrul_69_427 1969_2_cb_87 provides that benefits are not definitely determinable if such benefits are contingent upon the amount of actual employer contributions to the plan revrul_72_97 1972_1_cb_106 provides that pre-retirement death_benefits are not definitely determinable if such benefits are based on the amount of pension benefits funded at each participant's death revrul_74_385 1974_2_cb_130 provides that in the case of a defined_benefit_plan the definitely determinable requirement of sec_1 bx i of the regulations is satisfied where the benefits for each participant can be computed in accordance with an express formula contained in the plan that is not subject_to the discretion of the employer revrul_79_90 1979_1_cb_155 provides that whenever the amount of a benefit ina defined_benefit_plan is to be determined by some procedure such as actuarial equivalent actuarial reserve or actuarial reduction which require the use of actuarial assumptions interest mortality etc the assumptions to be used must be specified within the plan in a manner which preciudes employer discretion for the purposes of that revenue_ruling employer discretion includes discretion of the employer plan_administrator fiduciary actuary etc revrul_2006_43 2006_35_irb_329 provides what actions are required in ofder fora state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 under the authority of sec_7805 of the code the service will not treat any plan that on or before date includes designated employee contributions that were intended to be picked up as employer contributions pursuant to sec_414 as failing to meet the requirements of such section prior to date solely on account of the failure to satisfy the requirement that the pick-up be pursuant to a formal action by a person duly authorized to take such action with respect to the employing unit that is evidenced by contemporaneous writing but only if the following conditions are satisfied the employing unit has taken contemporaneous action evidencing an intent to establish a pick-up eg pravided information to employees relating to the establishment of the pick-up and has operated the plan accordingly and the employing unit takes formal action in writing prior to date with respect to future contributions to specify that the contributions although designated as employee contributions are being paid ay the employer for this purpose the employing unit must take formal action to provide that the contributions on behalf of a specific class of employees of the employing u although designated as employee contributions will be paid_by the employing lieu of employee contributions a person duly authorized to take such action with respect to the employing unit must take such action the action must apply only prospectively and be evidenced by a contemporaneous written document e g minutes of a meeting a resolution or an ordinance meet the requirements set forth above in paragraph of law and analysis in the revenue_ruling it unit in issue under the terms of the plan a police officer or firefighter who has reached th and ha sec_22 years of creditable service is eligible for a retirement allowance su police officer or firefighter is also eligible to participate in the drop at the same the eligible member elects to participate in the drop the member remains an active member in the system however his retirement allowance is then frozen as of the date of participation in the drop and this frozen retirement allowance becomes the participant's retirement amount after participation in the drop commences a drop benefit equal to the member's applicable_percentage multiplied by the member's participant retirement amount shall have credited to a participant account on behalf of time if age of the member the drop benefit for each month the member participates in the the amounts credited will be invested by the system in risk-free assets of a short-term nature and interest and earnings on such amounts shall not be credited to the member's participant account but remain in the system the annual readjustment to pensions under sec_411 of the state code shall not apply to the participant's drop benefit or to amounts credited to the member’ participant account drop sec_414 of the code provides that the term defined_contribution_plan means a plan which provides for an individual_account for each participant and for benefits based solely on the amount contributed to the participant's account and any income _ expenses gains and losses and any forfeitures of accounts of other panicipanis which may be allocated to such participant's account where the amounts placed in account for a participant do not receive their share of the actual earnings and losses of the plan the account is not an individual_account within the meaning of section i the drop benefit is based solely on the amounts contributed to the participant's drop account which is not adjusted for income expenses and gains and losses of the invested_assets accordingly the plan after the drop amendment is a not a separate defined_contribution_plan the plan is also not a defined_benefit_plan which provides a benefit derived from employer contributions which is based partly on the balance of the separate_account of a participant as described in sec_414 of the code an _ issue under sec_411 6c b of the state code upon termination of an eligible nember’s participation in the drop the eligible member shall be deemed to be retired under the system as of that date for purposes of the system and shall begin receiving a retirement allowance equal to the member's participant retirement amount or such of the optional retirement benefits based upon that amount pursuant to sec_411 6a state code in addition the eligible member shall receive the moneys credited to the member's participant account while participating in the drop the eligible member shall select whether to receive the amount in the member's participant account in the form of a single sum distribution or as a rollover to an eligible_retirement_plan as defined in sec_411 6b of the state code hence the drop benefit under the plan allows a participant to elect an optional form of payment benefit which provides for a retirement allowance from the plan and a separat from the drop since the plan after the drop amendment is a defined_benefit_plan that does not provide any benefits based partly on the balance of a separate_account for applies a participant the limitation on annual benefits under sec_41 b of the code to the entire benefit under the plan furthermore for purposes of testing whether the member's benefit exceeds the limitation under sec_415 of the code the annuity equivalent of the drop single sum plus the normal annuity benefit under the plan will be tested for purposes of sec_415 issue once a member under the plan has attained age and years_of_service the member is eligible to elect to participate in the drop under sec_41 6c a of the state code if a member elects to participate in the drop the member receives a participant retirement amount and a drop payment the calculation of the drop payment is described above the calculation of the drop payment does not include interest and the drop payment is never placed in a separate_account sec_411 6c of the state code clearly defines the calculation of the eh an retirement allowance and drop payment for each member in accordance with express formula that is not subject_to employer discretion the benefit under the drop is not contingent upon the amount of actual employer contributions to the plan the benefit under the drop is also not based on the amount of pension benefits funded at each member's retirement date furthermore sec_411 defines the actuarial assumptions used for calculating actuarial equivalent benefits under the plan in accordance with sec_401 of the code and revrul_79_90 because the benefit under the drop is based on a member's service and compensation and upon contributions paid_by the member while he participated in the plan is plan is not contingent upon the amount of actual employer contributions to th not based on the amount of pension benefits funded at each member's retirement date and the employer and employee contributions under the plan can be determined actuarially by projecting service and compensation to an assumed retirement age the plan with the drop meets the definitely determinable requirement for pension plans under sec_1_401-1 of the income_tax regulations issue sec_411 i of the state code provides that beginning date for federal_income_tax purposes and beginning date for state_income_tax purposes member contributions to the plan required under sec_411 f on h which are picked up by the city shall be considered employer contributions for federal and state_income_tax purposes and each city shall pick up the member contributions to be made under sec_411 f or h by its employees sec_411 i provides that member contributions picked up by each city ee sec_411 shall be treated as employer contributions for federal and state_income_tax purposes only and for all other purposes shall be treated as employee co ributions and deemed part of the employee’s earnable compensation or salary revrul_2006_43 2006_35_irb_329 provides what actions are required in order for a state or political_subdivision thereof or an agency_or_instrumentality of any of the foregoing to pick up employee contributions to a plan qualified under sec_401 of the code so that the contributions are treated as employer contributions pursuant to sec_414 generally any plan that includes designated employee contributions his poked that were intended to be picked up as employer contributions pursuant to sec_414 will meet the requirements of such section if the following conditions are satisfied the employing unit has taken contemporaneous action evidencing an intent to establish a pick-up eg provided information to employees relating to the establishment of the pick-up and has operated the pian accordingly and the employing unit takes formal action in writing with respect to future contributions to specify that the contributions although designated as employee contributions are being paid_by the employer the plan meets the conditions of revrul_2006_43 because the state code clearly spells out an intent to establish a pick up and the plan has been operated accordingly and the provision does not permit a participating employee to have a cash or deferred election with regard to the designated employee contributions after the drop is adopted participant contributions for participants in the drop will continue at the same rates as spelled out in sec_411 of the state code and these provisions apply equally to participants who participate in the drop and those that do not furthermore drop participant contributions will be credited to system agsets and not participant accounts hence the mere fact that participant contributions that are le will already being picked-up under the plan pursuant to sec_41 h of the continue unchanged during participation in the drop will not result in said con ributions being ineligible for pick-up issue under sec_411 6c b the drop benefit is credited to the participant's account during the participation period such amounts are held in the system and remain assets of the system no part of the drop benefit is distributed to a member until the member terminates participation in the drop accordingly the crediting of th drop the benefit to the participant’s account is not a plan distribution to the member from plan hence the drop benefit is neither subject_to tax under sec_402 of the code nor the percent additional tax under sec_72 of the code prior to ithe time when an actual distribution takes place issue from sec_411 6b of the state code provides for the eligible rollover of distributions the plan to another eligible_retirement_plan in accordance with sec_401 of the code as already discussed above the benefit under the drop allows the member to elect an optional form of benefit which provides for a participant retirement amount and drop payment under sec_411 6c b upon termination of participation in the drop the distribution of the drop payment must be either in the form of a single sum distribution or as a rollover to an eligible_retirement_plan as described in sec_411 6b 2uv721022 the drop payment is independent of the participant retirement amount and is substantially larger than the monthly participant retirement amount hence in accordance with sec_1_402_c_-2 q a-6 a of the regulations the drop p yment is treated as independent of the monthly participant retirement amount payments which monthly are a series of substantially equal payments and thus not part of the series of participant retirement amount payments because the drop payment is substantially larger than the monthly participant retirement amount payments since the drop payment is an independent payment it is in accordance with this same section of the regulations an eligible_rollover_distribution if it is not otherwise excepted from the definition of eligible_rollover_distribution this is the case regardless of whether the drop payment is made before with or after the monthly annuity payments commence furthermore the drop payment is not a distribution required under sec_401 of the code made upon the participant's hardship or otherwise excluded from the term eligible rollover distributions by sec_402 of the code or sec_4 c -2 of the regulations hence because the drop payment is a distribution to the all or any portion of the balance_to_the_credit of the member in the plan the drop payment is an eligible_rollover_distribution within the meaning of sec_402 of the code and sec_1_402_c_-2 of the regulations likewise in accordance sec_1_401_a_31_-1 q a-1 of the regulations the drop payment is an eligible_rollover_distribution for purposes of sec_401 of the code member of with based on the foregoing analysis of the issues presented in your ruling_request the following ruling is issued the drop is not a separate defined_contribution_plan to the limitation for defined benefit plans under sec_415 of code be the plan with the drop the plan with the drop satisfies the defined_benefit_plan limitations under sec_415 of the code as long as the provisions continue to be interpreted and administered as described above the plan with the drop meets the definitely determinable requirement for pension plans under sec_1_401-1 of the income_tax regulations as the plan is currently written the mere fact that participant contributions that are already being picked-up under the plan pursuant to sec_414 of the code will continued unchanged during participation in the drop will not result in said contributions being ineligible for pick-up credits to a participant's drop account are not distributions from the plan and are not subject_to current income taxes or to the additional tax on early distributions under sec_72 of the code 20v72 single sum distributions from a participant’s drop account will be eligible for rollover under sec_401 of the code this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to your authorized representative pursuant tp a power of attomey on file in this office if you require further assistance in this matter please contact sincerely yours maller james e holland jr manager employee pians technical
